DETAILED ACTION
	Claims 1-2, 4-22 and 24-50 are currently pending.  Claims 1-2, 4-15, 17-20, 22, 24-30, 33, 39-43 and 46-50 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2020 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 04/08/2020 response will be addressed to the extent they apply to current rejection(s).
	Modified Rejections:
	The following rejections have been modified based on Applicant’s claim amendments.  No new rejections are applied.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 10-15, 17-20, 22, 24-30, 39-41 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/281999 (previously applied) in view of US 2007/0227557 (previously applied), US 2009/0285904 (previously applied) and US 8,840,911 (previously applied).
Regarding claim 1, the limitation of a skin disinfectant composition is taught by the ‘999 publication teaching the composition to be a disinfectant [0068] in the form of a person care product ([0076], [0078]).
The limitation of one or more C2 to C5 aliphatic alcohols present in an amount of from about 60 to about 90% w/w of the composition, the elected being ethanol is taught by the ‘999 publication teaching about 25% to about 
The limitation of one or more chelating agents present in an amount of form about 0.1 to about 5% w/w of the composition is met by the ‘999 publication teaching optional ingredients are present individually or collectively from 0 to 50 wt% and including chelating agents ([0141]-[0142]).
The limitation of one or more hydrotropes present in an amount of from about 0.1 to 5.0% w/w of the composition is met by the ‘999 application teaching additional optional ingredients including hydrotropes ([0102], [0142]) present form 0 to about 50% by weight of the composition [0141].
The limitation of one or more inorganic acids and/or one or more organic acids present in an amount of 0.1 to about 5% w/w of the composition selected to adjust the pH of the composition in the range from about pH 2 to about pH 6 is met by the ‘999 publication teaching organic acid being present at 0.1 to 15% [0115] wherein the organic acid is taught to lower the pH of the contacted surface [0112] and the composition would have a pH of about 5 or less [0043].  The organic acid may be a polymeric phosphoric acid ([0128], [0183]).
The limitation of one or more sulfonates present in an amount of from about 0.1 to 1.0 % w/w/ of the composition is met by the ‘999 publication teaching 
h) The limitation of one or more skin moisturizing, condition or emollient agents present in an amount of from about 0.01 to about 10% w/w of the composition is met by the ‘999 publication teaching additional agents taught to include skin conditions [0102], wherein additional agents are present individually or collectively from 0 to 50 wt% and including chelating agents and vitamins ([0141]-[0142]).
i) The limitation of water is present in an amount to balance the total composition to 100% w/w is met by the ‘999 publication teaching water [0099].  The water present would meet the ‘amount to balance the total composition to 100% w/w’, as comprising language allows for additional ingredients, an any amount of water added would fulfill the making it to 100% w/w of a composition.
	Regarding claims 2 and 4-6, the limitation of wherein the C2 to C5 aliphatic alcohol is ethanol is met by the ‘999 publication teaching the disinfecting alcohol is ethanol [0105]. The limitation of wherein said one or more aliphatic alcohols is present in an amount of from about 0.1 to about 90% w/w, 60-70%, specifically about 70% of the composition is met by the ‘999 publication teaching about 30 to 70% by weight of disinfecting alcohol [0104].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re 
	Regarding claim 10, the limitation of wherein said one or more chelating agents is present in an amount of about 0.4% w/w of the composition is met by the ‘999 publication teaching chelating agents being optional ingredients present individually or collectively form 0 to 50% by weight of the composition ([0141], [0142]).
	Regarding claims 11-12, the limitation of wherein said one or more hydrotrope is selected from the group including cumene sulphonic acid and sodium cumene sulfonate is met by the ‘999 publication teaching sodium cumene sulfonate [0144].
	Regarding claim 13, the limitation of wherein said one or more hydrotrope is present in an amount of about 0.5 w/w of the composition is my by the ‘999 application teaching additional optional ingredients including hydrotropes ([0102], [0142]) present form 0 to about 50% by weight of the composition [0141].
	Regarding claims 14 and 19, the limitation of wherein said one or more inorganic and/or organic acids is selected to adjust the pH of the composition to be about 4.5 is met by the ‘999 publication teaching the composition having an organic acid have a pH of about 5 or less [0043].
	Regarding claims 15 and 17, the limitation of wherein said one or more inorganic and/or organic acids is selected from the group including phosphoric acid [0183].
	Regarding claim 18, the limitation of wherein said one or more inorganic acids or organic acids is present in an amount of form about 0.1 to about 0.5% w/w of the composition is met by the ‘999 publication teaching pH adjusters present from 0 to 50% weight of the composition ([0141]-[0142]).

	Regarding claims 39-40, the limitation of wherein said one or more skin moisturizing and/or conditioning and/or emollient agents is present in an amount of from about 0.01 to 1% w/w of the composition is met by the ‘999 publication teaching the ‘999 publication teaching additional agents taught to include skin conditions [0102], wherein additional agents are present individually or collectively from 0 to 50 wt% and including chelating agents ([0141]-[0142]).
	Regarding claim 41, the limitation of wherein said composition is a foaming composition and the composition further comprises a surfactant present in an amount of about 1 to 5% w/w of the composition is met by the ‘999 publication teaching a surfactant present from 0 to about 0.5% by weight [0150], and wherein the composition may be mixed with a surfactant at the time of use to form a foaming version of the composition [0301].
	Regarding claim 47, the limitation of wherein the composition is thickened by a rheology modifier present in amount of from about 0.01 to about 10% w/w of the composition is met by the ‘999 publication teaching thickeners and viscosity modifiers as optional ingredients from 0 to 50 % by weight ([0141]-[0142]).
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including aliphatic alcohol, chelating agent, hydrotropes, inorganic acids or organic acids, alkylbenzene sulfonates, chaotropes and sesquiterpenoids from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The ‘999 publication does not specifically teach the one or more C10 to C16 alkylbenzene sulfonate (1e, 20).
The ‘999 publication does not specially teach one or more chaotropes present in an amount of from about 0.01 to about 10% by w/w of the composition, wherein said 
The ‘999 publication does not specifically teach one or more sesquiterpenoids present in an amount of form about 0.01 to about 1% w/w of the composition (1g, 27-28).
The ‘557 publication teaches cleansing and multifunctional coating compositions containing thickeners used for antimicrobial activity on various surfaces (abstract).  The thickener is taught to be sodium docecylbenzene sulfonate at about 3 to 15 wt% which resulted in a stable thickened composition [0048].
The ‘904 publication teaches enhanced antimicrobial activity of plant essential oils (title).  The composition is taught to include at least one sesquinterpenoid selected form a group including nerolidol (claims 8-9). Sesquiterpenoids are taught to advance the antimicrobial effect of antimicrobial compounds [0005]. 
The ‘911 patent teaches moisturizing hand sanitizer (title).  The moisturizing hand sanitizers include alcohols that are effective in killing microorganisms while providing moisturizing benefits for user’s skin (abstract).  Suitable alcohols are taught to include ethanol (column 3, lines 55-65).  The hand sanitizer is taught to include a humectant which may be advantageously deposited on the skin to help maintain lipids and essential oils present in the skin, wherein suitable humectants include urea present from 0.01 to 10 wt% (column 9, lines 1-25).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use nerolidol as taught by the ‘904 publication in the composition taught by ‘999 publication because the ‘999 publication teaches the use of antimicrobial 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sodium docecylbenzene sulfonate in the composition taught by the ‘999 publication because the ‘999 publication teaches the composition to include thickeners and the ‘557 publication teaches sodium docecylbenzene sulfonate to be a thickener [0048].  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success as the ‘999 publication and the ‘557 publication are both directed to cleaning compositions (‘999: abstract, [0097]; ‘557: abstract) wherein the ‘999 publication teaches the use of sulfonates and thickeners ([0062], [0142]) and the ‘557 publication teaches the use of a specific thickener to be used in a cleaning composition, sodium docecylbenzene sulfonate [0048].  The ‘999 publication teaches thickeners being present from 0 to 50% by weight of the composition ([0141]-[0142]), wherein the ‘557 publication teaches the specific thickener, sodium docecylbenzene sulfonate at about 3 to 15 wt% which resulted in a stable thickened composition [0048].  It would have been prima facie obvious to one of ordinary skill in art before the filing date of the claimed invention to optimize the amount of thickener to obtain the desired thickness of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the urea taught by the ‘911 patent in the hand sanitizer taught by the ‘999 publication because the ‘911 patent teaches urea to be used a humectant in ethanol containing hand sanitizers (abstract, column 3, lines 55-65, column 9, lines 5-15) and the ‘999 publication teaches a hand sanitizer which contains ethanol (abstract, [0105]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include urea in the composition taught by the ‘999 publication because the ‘911 patent teaches the hand sanitizer is taught to include a humectant which may be advantageously deposited on the skin to help maintain lipids and essential oils present in the skin, wherein suitable humectants include urea (column 9, lines 1-25).
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/281999 in view of US 2007/0227557, US 2009/0285904 and US 8,840,911 as applied to claims 1-2, 4-6, 10-15, 17-20, 22, 24-30, 39-41 and 47 above, and further in view of US 2014/0079819 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-6, 10-15, 17-20, 23-30, 39-41 and 47 are taught by the combination of the ‘999 publication, the ‘557 publication, the ‘904 publication and the ‘911 publication.  

The ‘819 publication teaches a cosmetic preservative comprising a metal chelating agent and ethanol to inhibit microbial growth (abstract).  The topical skin formulation is taught to include Lglutamic acid N, N-diacteic acid, tetrasodium salt and ethyl alcohol [0040], wherein Lglutamic acid N, N-diacteic acid, tetrasodium salt is taught as the chelating agent (claim 2) at 0.1 to 2 % (claim 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tetrasodium glutamate diacetate as taught by the ‘819 patent in the composition taught by the ‘999 publication because the ‘999 publication teaches the use of chelating agent and the ‘819 publication teaches the use of a specific chelating agent, Lglutamic acid N, N-diacetic acid, tetrasodium salt (claim 2).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Lglutamic acid N, N-diacetic acid, tetrasodium salt as the ‘819 publication teaches the use of the specific chelating agent with ethyl alcohol and the ‘999 publication teaches a composition including ethyl alcohol [0105].
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/281999 in view of US 2007/0227557, US 2009/0285904 and US 8,840,911 as applied to claims 1-2, 4-6, 10-15, 17-20, 22, 24-30, 39-41 and 47above, and further in view of US 2006/0074029 (previously applied).

The combination of references do not specifically teach d-panthenol (claim 33).
The ‘029 publication teaches topical antimicrobial compositions comprising an active antimicrobial and moisturizing ingredients that meets antimicrobial efficacy requirements and improves the conditions of the user’s skin as well (abstract).  The composition may be used as a hand sanitizer [0014].  The composition further comprises vitamins as well wherein the vitamins can be used in topical formulations including vitamin B5 (d-panthenol) as a preferred vitamin.  The d-panthenol vitamin is taught as a skin conditioning agent [0029].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use d-panthenol in the composition taught by the ‘999 publication because the ‘029 publication teaches the use of d-panthenol in hand sanitizer compositions [0029] and the ‘999 publication is directed to a hand sanitizer.  One of ordinary skill in the art before the effective filing date of the claimed composition would have a reasonable expectation of success as the ‘999 publication teaches the composition including vitamins [0102] and the ‘029 publication teaches preferred vitamins including the claimed d-panthenol [0029]. 
Claims 42-43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/281999 in view of US 2007/0227557, US 2009/0285904 and US 8,840,911 as applied to claims 1-2, 4-6, 10-15, 17-20, 22, 24-30, 39-41 and 47 above, and further in view of US 2007/0179207 (previously applied).

The combination of references does not specifically teach the claimed surfactant, bis-PEG-12 dimethicone at about 1% (claims 42-43, 46).
The ‘207 publication teaches high alcohol content foaming composition with silicone based surfactants (title). The silicone based surfactant is at least 0.001% by weight to prepare foamable compositions (abstract).  In a preferred embodiment of the invention the silicone-based surfactant may be a bis-PEG-(10-20)-dimethicone [0023], specifically bis-PEG-12 dimethicone [0054].  0.5 to 1.0% silicone based surfactant is taught to be used for the foamable product [0065].  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bis-PEG12 dimethicone for the surfactant in the composition taught by the ‘999 publication because the ‘999 publication teaches a surfactant may be present in the composition [0150] and the ‘207 publication teaches a specific surfactant.  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success as the ‘999 publication teaches dimethicone surfactants present at 1% of the composition (Example 11) and the ‘207 publication teaches a specific dimethicone surfactant used at 1% ([0054], [0065]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have motivation to use the specifically taught bis-PEG-12 .
Claims 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/281999 in view of US 2007/0227557, US 2009/0285904 and US 8,840,911 as applied to claims 1-2, 4-6, 10-15, 17-20, 22, 24-30, 39-41 and 47 above, and further in view of WO 2014/037553 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-6, 10-15, 17-20, 22, 24-30, 39-41 and 47 are taught by the combination of the ‘999 publication, the ‘557 publication, the ‘904 publication and the ‘911 publication.  
The combination of references does not specifically teach the elected rheology modifier, dihydroxypropyl PEG-5 linoleammonium chloride from about 0.1 to about 10 wt%, specifically 0.1 to 1% w/w of the composition (claims 48-50).
The ‘553 composition teaches skin cleaning formulations (abstract).  The formulation can include skin conditions such as polyols (glycerin, polyglycerol, propylene glycol) and dihydroxypropyl PEG-5 linoleammonium chloride.  Typical conditions are present form 0.1 to 5% (page 2, lines 1-10, claim 64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in the claimed composition to use the dihydroxypropyl PEG-5 linoleammonium chloride in the composition taught by the ‘999 publication because the ‘999 publication teaches the composition including skin conditions [0102] and the ‘553 publication teaching specific skin conditioning agents known to be used in topical formulation (page 2, lines 1-10, claim 65).  One of ordinary skill in the art before the filing date of the claimed composition would have a reasonable expectation of success 
It is noted that the ‘553 publication teaches the elected rheology modifier, dihydroxypropyl PEG-5 linoleammonium chloride as a skin conditioning agent, in the claimed amount and thus would function as a rheology modifier.   “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the ‘999 publication does not refer to chaotropes and only references diazolidyinyl urea as a component of a preservative.  The ‘557 publication does not refer to either chaotropes or urea.  The ‘904 publication does not refer to chaotropes and only references urea as an acceptable nonreactive abrasive.  The ‘911 patent teaches urea as a skin moisturizer wherein humectants are listed as subsect of moisturizers.  The instant claim 1 does not recite urea as a skin moisturizing 
In response, urea present would function as a chaotrope as products of identical chemical composition cannot have mutually exclusive properties, as taught by In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The ‘911 patent teaches moisturizing hand sanitizer which includes a humectant, wherein humectants include urea (column 9, lines 1-25). In response to applicant's argument that urea is a chaotrope, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the urea taught by the ‘911 patent in the hand sanitizer taught by the ‘999 publication because the ‘911 patent teaches urea to be used a humectant in ethanol containing hand sanitizers (abstract, column 3, lines 55-65, column 9, lines 5-15) and the ‘999 publication teaches a hand sanitizer which contains ethanol (abstract, [0105]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include urea in the composition taught by the ‘999 publication because the ‘911 patent teaches the hand sanitizer is taught to include a humectant which may be advantageously deposited on the skin to help maintain lipids and essential oils present in the skin, wherein suitable humectants include urea (column 9, lines 1-25).

	In response, Applicant’s arguments regarding the ‘999 publication, the ‘557 publication, the ‘904 publication and the ‘911 patent are addressed when first presented.
	Applicant argues the ‘207 publication does not suggest that the surfactant could be used successfully within the formation now claimed.
In response, In response, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bis-PEG12 dimethicone for the surfactant in the composition taught by the ‘999 publication because the ‘999 publication teaches a surfactant may be present in the composition [0150] and the ‘207 publication teaches a specific surfactant.  One of ordinary skill in the art before the effective filing date of the claimed invention would have motivation to use the specifically taught bis-PEG-12 dimethicone as the ‘207 publication teaches the use in a foamable composition (abstract) and the ‘999 publication teaches the composition may be foamable [0299].
Applicant argues the ‘207 publication (Fernandez de Castro) does not teach the deficiencies of the ‘999 publication, the ‘557 publication, the ‘904 publication and the ‘911 patent.
	In response, Applicant’s arguments directed to the ‘999 publication, the ‘557 publication, the ‘904 publication and the ‘911 patent are addressed above.
Applicant argues the ‘553 publication (Grascha) does not teach the deficiencies of the ‘999 publication, the ‘557 publication, the ‘904 publication and the ‘911 patent.

	Applicant argues the ‘553 publication is very different to the presently claimed invention and refers to a very different formulation.
	In response, the ‘553 publication and the ‘999 fox is directed to compositions to be used on the skin which contains skin conditioning agents.
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/DENNIS J PARAD/Primary Examiner, Art Unit 1612